Citation Nr: 0319200	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  95-31 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than December 29, 
1989 for the award of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1960 to August 1964, 
April 1967 to March 1969, and July 1969 to June 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board previously issued a decision in May 2000 in which 
it denied an earlier effective date for the award of service 
connection for PTSD.  The veteran appealed that decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
September 2002 Order, the Court vacated the Board decision 
and remanded the case to the Board.  By letter dated in 
December 2002, the Board advised the veteran, through his 
representative, that he had additional time in which to 
supplement the record before the Board.  The January 2003 
response from his representative has been associated with the 
claims folder.  The case is again before the Board for 
appellate review.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, it enhanced VA's 
duty to assist a claimant in developing facts pertinent to 
his claim and expanded VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.  With respect to notice, the VCAA provides 
that, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Therefore, a remand to the RO is required in order to correct 
this deficiency.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board observes, during the Court's consideration of the 
appeal, the veteran's representative has made several 
arguments in support of the claim, including arguments based 
on Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), overruled 
in part by Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
By reference to Court pleadings, he generally reasserts these 
arguments, and offers additional assertions, in 
communications dated in January 2003 and March 2003.  On 
remand, the RO should readjudicate the appeal and address the 
arguments raised by the veteran's representative.     

Accordingly, the case is REMANDED for the following action:

The RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on his behalf.  After affording 
the applicable opportunity for response, 
the RO should readjudicate the issue on 
appeal.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable time period for 
response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


